ORDER

PER CURIAM.
Edward Adams (Appellant) appeals the trial court’s denial without an evidentiary-hearing of his Rule 24.0351 motion to vacate his conviction of robbery, armed criminal action, and resisting arrest for which he was sentenced to concurrent sentences of fifteen years. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P. 2000, unless otherwise indicated.